The opinion of the Court, Shepley, C. J., Wells, Rice, and Appleton, J. J., was drawn up by
Rice, J.
The only question presented for consideration in this case is whether the admissions of Norton, were competent testimony for the plaintiff. The case finds that Norton and the defendants, during the summer of 1848, and *102covering the time of the charges in the writ, were co-partners.
McCrillis and Crosby, for the plaintiff.
Mudgett, for the defendants.
It has been held by this Court that the declarations of one co-partner, made after the dissolution of the co-partnership, concerning facts which transpired previous to that event, may be received to charge the partnership. Parker' v. Merrill, 6 Maine, 41. According to the agreement of the parties a default is to be entered.